DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 17/398,255 filed on 31 May 2022.
Claims 1-179, 193-198 and 206-209 stand canceled.
Claims 180-192 and 199-205 are currently pending and have been examined.

Drawings

The replacement drawings submitted 31 May 2022 in order to correct reference numerals
and ensure correspondence with that used in the specification while including no new matter are acknowledged. 

Information Disclosure Statement
The Information Disclosure Statement filed 30 June 2022 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Response to Arguments
A. Claim Objections:

Claims 180, 182, 187-189, and 191 stand objected to for various informalities.
In response, Applicant has amended the above claims in order to address the objections raised which Examiner has considered and found persuasive for some of the claim limitations (e.g., claims 182, 187, 191). However, new grounds for objections have been raised for the current listing of amended claims as provided below.

B. Claim Rejections – 35 U.S.C. § 112:

Claims 180-192 and 199-205 stand rejected under 35 U.S.C. § 112(b) as being indefinite. 

In response, Applicant has made clarifying amendments to the above claims in order to address the issues raised which Examiner has considered and found persuasive for some of the claim limitations. However, new grounds of rejection under 35 U.S.C. § 112, 2nd Paragraph, have been raised for the current listing of amended claims as provided below.

C. Claim Rejections – 35 U.S.C. § 101:

Claims 180-192 and 199-205 stand rejected under U.S.C. § 101 as being directed to non-statutory subject matter.

1. Applicant argues that, as the claims directed to cryptography applications in Crypto Research, LLC v. Assa Abloy, Inc. No. 16, Civ 1718 (AMD)(REE) E.D.N.Y. Feb. 17, 2017, were found not to be patent ineligible, the concept of the instant invention is also not an abstract idea and therefore statutory under 35 USC § 101.

Examiner respectfully disagrees. The issuance of other patents in the same field of technology is not a ground for challenging the rejection of a subsequent application. Each application is examined on its own merits for compliance with pertinent statutory requirements. See In re McDaniel, 293 F.3d 1379, 1387 (Fed. Cir. 2002) (“It is well settled that the prosecution of one patent application does not affect the prosecution of an unrelated application.”); In re Gyurik, 596 F.2d 1012, 1018–19 n.15 (CCPA 1979) (“Each case is determined on its own merits. In reviewing specific rejections of specific claims, this court does not consider allowed claims in other applications or patents.”); In re Wertheim, 541 F.2d 257, 264 (CCPA 1976) (“[I]t is immaterial in ex-parte prosecution whether the same or similar claims have been allowed to others.”). Applicant’s argument is therefore unpersuasive.

2. Applicant argues that the claims have additional elements that take the claims out of the judicial exception category. 

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “ledger accounts [blockchain]”, represent the use of a computer-related devices as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of rules and/or instructions to facilitate the performance of a financial transaction involving at least two parties in a secure manner. Applicant’s argument is therefore unpersuasive.

3. Applicant argues that the claims are similar to Example 41 of the Guideline examples that addresses cryptographic communications.

Examiner respectfully disagrees as the rejected claims also do not adhere to the same fact pattern seen in the Example 41 case.

Example 41 is directed towards cryptographic communications (e.g., information security) whereby security and authentication of message source and message content functions can be performed efficiently over a public key system so that information can be shared easily between users who do not know each other and have not shared the key used to encrypt and decrypt the information. Applicant’s invention accomplishes this by establishing cryptographic communications using an algorithm to encrypt a plaintext into a ciphertext and improves upon prior methods for establishing cryptographic communications.

The instant claims here do not address similar problems as described in the above example, so Example 41 has no applicability.

In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive.

4. Applicant argues that the claims provide a technical improvement in cryptographic protocol/cryptography technology. 

Examiner respectfully disagrees. The argument is not found persuasive because at best, the asserted claims merely describe the automation of the abstract concept of using a cryptographic protocol that permits the transfer of asset value involving one or more ledger accounts between at least two parties involving steps which are nothing more than using rules and/or instructions to facilitate the performance of a financial transaction involving at least two parties in a secure and organized manner, through the use of generic computer functions. There are no meaningful differences between the claimed techniques and any non-automated techniques aside from the use of generic computer devices being utilized for mere automation purposes. Thus there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. 

The computer devices recited are not modified, changed, or reconfigured in such a way or manner as to change or affect how such devices are designed to perform or function and are merely used as an intermediary to carry out the inventive concept which has been determined to be abstract. Merely using generic computer components to perform the identified basic functions does not constitute meaningful limitations that would amount to significantly more than the abstract idea. Applicant’s argument is therefore unpersuasive.

5. Applicant argues that the claims include an inventive concept that is sufficient to transform the claim into patent eligible subject matter. 

Examiner respectfully disagrees. In the instant application, whereas the additional elements comprise the use of generic computer components, that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries (e.g., focus is not on an improvement in computers as tools, but on abstract ideas that use computers as tools), which are applied to carry out the abstract idea identified. In the instant application, whereas the additional elements comprise the use of generic computer components, that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries (e.g., focus is not on an improvement in computers as tools, but on abstract ideas that use computers as tools), which are applied to carry out the abstract idea of facilitating using a cryptographic protocol that permits the transfer of asset value involving one or more ledger accounts between at least two parties, which also does not amount to significantly more than the abstract idea itself.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate the performance of a financial transaction involving at least two parties in a secure and organized manner using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Applicant’s argument is therefore unpersuasive.

6. Applicant argues that the cryptographic protocol of claim 180 is not well-understood, routine, and conventional and the Examiner has not demonstrated how the particulars of the cryptographic protocol of claim 180 are conventional.

Examiner respectfully disagrees. In the instant application, whereas the additional elements comprise the use of generic computer components that perform no more than their basic computer functions and that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries, which are applied to carry out the abstract idea identified, which also does not amount to significantly more than the abstract idea itself. There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. 

Moreover, no argument and/or reasoning has been made by Examiner regarding construing the claims as well-understood, routine, and conventional. Thus the need for demonstrating and/or requiring of evidentiary support is not an issue in this instance. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.
D. Claim Rejections – 35 U.S.C. § 103:

Claims 180-192 and 199-205  stand rejected under U.S.C. 103(a) as being unpatentable over Wright et al., US 2019/0066065 (“Wright”), in view of Wilkins et al., US 10,552,829 (“Wilkins”), further in view of Thomas et al., US 2016/0224949 (“Thomas”).
With regard to the pending claims, Applicant’s remarks and/or arguments have been considered by Examiner and found to be persuasive over the prior arts of record. Accordingly, the rejection of the claims under 35 U.S.C. § 103, is withdrawn.

Claim Objections

The following claims are objected to for the following informalities:

Claim 180 which recites: “… the cryptographic protocol allowing swapping of the first and second asserts across the first and second ledgers, …”. Said term “asserts” is seemingly misspelt.

Claim 180 which further recites: “ … the swapping being allowed without any other entities involved in connection with the first and second ledgers. such that either the first party of the second party is able to ensure that the swap completes or that the first party regains exclusive control of the first asset and the second party regains control of the second asset …”  The phrase is grammatically incorrect. 

Claim 184 which recites: “… the cryptographic protocol allowing the first ledger account of the first transfer signature to be selected …”. No preceding recitation of “the first transfer signature” exists and therefore the term lacks proper antecedent basis.

Claim 185 which recites: “… creating a public key corresponding to the second ledger account on the second ledger …”. No preceding recitation of “the second ledger account” exists and therefore the term lacks proper antecedent basis.

Claim 186 which recites: “the second plural partial transfer signatures allowed by the cryptographic protocol to be encrypted such keys used for encryption of the plural partial transfer signatures can be decrypted at least in part by agents using keys at least including those of a second collection of agents”. The phrase is grammatically incorrect. 

Claim 186 which further recites: “… transferring value from the second ledger account to at least a ledger account different from the first ledger account and different from the second ledger account.”  No preceding recitation of “the second ledger account” exists and therefore the term lacks proper antecedent basis.

Claim 188 which recites: “… provide at least second previously undisclosed information, related to the second ledger account, …”.  No preceding recitation of “the second ledger account” exists and therefore the term lacks proper antecedent basis.

Claim 188 which further recites: “… promulgate a transfer signature with the second ledger account as a source account …”.  No preceding recitation of “the second ledger account” exists and therefore the term lacks proper antecedent basis.

Claim 189 which recites: “… the provision for at least one of the rounds including allowing for coordinated exchange, between the at least first and second parties, of delay encrypted contributions to the round; …”. The phrase is grammatically incorrect. 

Claim 189 which further recites: “… such that the cryptographic protocol allows for provision of penalty to at least one of the at least first and second parties …”. The phrase is grammatically incorrect. 

Claim 190 which recites: “… such that role of the at least a first one of the at least first and second parties in at least a portion of the cryptographic protocol is handed over …”. The phrase is grammatically incorrect. 

Claim 201 which recites: “the cryptographic protocols allowing a least one intermediary party to be required for communication …”. No preceding recitation of “the cryptographic protocols” (plural) exists (said previous cryptographic protocol terms are recited in the singular) and therefore the term lacks proper antecedent basis.

Claim 204 which recites: “… at least two of the parties to cooperate in creating a public key corresponding to the second ledger account of the second ledger; at least cooperating in creating a second plurality of partial transfer signatures related to at least a public key of the second ledger account …”. No preceding recitation of “the second ledger account” exists and therefore the term lacks proper antecedent basis.

Appropriate correction and/or clarification is required. 

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 180-192 and 199-205 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

With regard to claim 180, the claim partially recites: "the cryptographic protocol at least cooperating in creating... ". It is unclear how a protocol or set of rules is able to 'cooperate' in a particular activity or endeavor (e.g., "creating" a particular thing). The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 180 further partially recites: "... a first quorum rule determines the selections of partial transfer signatures that are sufficient to develop at least a transfer signature for transferring value from the first ledger account ... ". It is unclear how said selections of partial transfer signatures are sufficient to develop a transfer signature for transferring value. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 186, the claim partially recites: "the cryptographic protocol at least cooperating in creating... ". It is unclear how a protocol or set of rules is able to 'cooperate' in a particular activity or endeavor (e.g., "creating" a particular thing). The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 187, the claim partially recites: "the intersection of substantially any quorum allowed simultaneously by the first quorum rule and any quorum allowed by the second quorum rule...”. It is unclear what said intersection of any quorum allowed simultaneously exactly is and/or comprises. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 187 further partially recites: “… such that the combination of the first quorum rule and the second quorum rule ensures a predetermined minimum number of agents in the intersection of substantially any quorum allowed simultaneously by the first quorum rule and any quorum allowed by the second quorum rule”.  It is unclear how said term "substantially" is measured and/or what the extent of the term is meant to indicate. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 188, the claim partially recites: “… such that the at least first of the at least first and second parties substantially being prevented from readily and without penalty obtaining the at least second previously undisclosed information, unless the second of the at least first and second parties is substantially allowed by the at least first of the at least first and second parties to readily obtain the first previously undisclosed information …”. It is unclear how said term "substantially" is measured and/or what the extent of the term is meant to indicate. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 189, the claim recites: “… the cryptographic protocol allowing for provision for multiple rounds.” It is unclear what said multiple rounds comprises and/or entails. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 189 further partially recites: “… such that at least one round of the multiple rounds should reveal the first previously undisclosed information to at least the second of the at least first and second parties and reveal the second previously undisclosed information to at least the first of the at least first and second parties …”. It is unclear how said revealing of first previously undisclosed information is determined and by whom and/or what entity. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 189 further partially recites: “… such that the cryptographic protocol allows for provision of penalty to at least one of the at least first and second parties in case it were shown that the one of the at least first and second parties provided invalid input to at least one round”. It is unclear how said providing of invalid input is determined and by whom and/or what entity. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 191, the claim partially recites: “… the cryptographic protocol being responsive to cryptographic authentication by at least a quorum of parties from another collection of parties attesting that at least one party conducting the cryptographic protocol has deviated from following the cryptographic protocol…”.  It is unclear what said collection of parties comprises and/or whether said first and/or second party is part of the quorum of parties from another collection of parties. It is also unclear how said deviation of the cryptographic protocol is determined and by whom and/or what entity. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 204, the claim partially recites: “… such that a second quorum rule determines the selections of the second partial transfer signatures that are sufficient to develop at least a transfer signature for value transfer from the second ledger account to at least a ledger account different from the first ledger account and different from the second ledger account.” It is unclear how said selections of partial transfer signatures are sufficient to develop a transfer signature for transferring value. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

This raises the question as to the limiting effect of the language in the claims and does not clearly set forth the metes and bounds as to the intended scope of the claims leaving interpretation of the claims open-ended in this instance. As such the claims are indefinite.

The dependent claims fail to cure the deficiency of independent claims 180, 202, and 203 and are rejected accordingly.

Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 180 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As an initial concern, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. In this instance, the claim is directed to a protocol, which does not fall into one or more of the statutory categories of eligible subject matter, and which therefore is not a statutory category of invention (Step 1: NO).

In the instant case, claim 180 is directed towards using a cryptographic protocol that permits the transfer of asset value involving one or more ledger accounts between at least two parties. Claim 180 is directed to the abstract idea of using rules and/or instructions to facilitate the performance of a financial transaction involving at least two parties in a secure and organized manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 180 recites: “A cryptographic protocol … between at least first and second parties using at least first and second ledgers, each of the first and second ledgers comprised of ledger accounts, with transfers between the at least first and second ledgers performed according to transfer signatures authenticated using public keys associated with the respective first and second ledgers, and with the cryptographic protocol able to allow parties to create public keys corresponding to the first and second ledgers, including: the cryptographic protocol at least cooperating in creating a first public key corresponding to a first ledger account of the first ledger; the cryptographic protocol at least cooperating in creating a plurality of partial transfer signatures related to the ledger account public key of the first ledger account; the plural partial transfer signatures allowed by the cryptographic protocol to be encrypted such keys used for encryption of the plural partial transfer signatures are decryptable using keys at least including those of at least a first collection of agents; and such that a first quorum rule determines the selections of partial transfer signatures that are sufficient to develop at least a transfer signature for transferring value from the first ledger account of the first ledger corresponding to the first public key to at least a different ledger account on the second ledger, wherein a first asset as a first value is controlled by the first party on the first ledger and a second asset as a second value is controlled by the second party on the second ledger, the cryptographic protocol allowing swapping of the first and second assets across the first and second ledgers, such that the first party loses control of the first asset and gains control of the second asset and the second party loses control of the second asset and gains control of the first asset, the swapping being allowed without any other entities involved in connection with the first and second ledgers such that either the first party or the second party is able to ensure that the swap completes or that the first party regains exclusive control of the first asset and the second party regains control of the second asset …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “ledger accounts [blockchain]”, represent the use of a computer-related devices as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of rules and/or instructions to facilitate the performance of a financial transaction involving at least two parties in a secure and organized manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of rules and/or instructions to facilitate the performance of a financial transaction involving at least two parties in a secure and organized manner using computer-related technology (e.g. “ledger accounts [blockchain]”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Independent claims 202 and 203 recites substantially the same limitations as claim 180 above and is ineligible for the same reasons. The subject matter of claims 202 and 203 corresponds to the subject matter of claim 180 in terms of a method (e.g., process). Therefore the reasoning provided for claim 180 applies to claims 202 and 203 accordingly.

Dependent claims 181-192, 199-201, and 204-205 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

The step(s) recited are a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions of the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Conclusion

Claims 180-192 and 199-205 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692